Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Berkbuegler (2017/01429 in view of Alcorn (8,011,476)
Berkbuegler shows;
 11.    A tree stand comprising: 
        a ladder assembly (12);
        a support structure (14) secured to the ladder assembly and configured to support an occupant in an elevated position in a tree;
       a strap assembly (40) including strap (44), and jaws activating strap (42) having first strap portion (at 42A) and second strap portion (at 42B) secured to the support structure; a jaw assembly including first (30) and second (31) jaws pivotally secured to the support structure; and an anchor (46) securable to the tree, the strap assembly extending between the support structure and the anchor such that the first and second straps are free from engagement with the ladder assembly, 
         The claimed difference being that the first and second strap portions of strap 42) is a single strap.
        Alcon shows jaws actuating strap portions comprise a pair of straps (35, 35’).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a pair of jaw activating straps, as taught by Alcon, for the single jaw activating strap (42) of Berkbuegler, since it would have provided the predictable results of using separate straps for each respective jaw.
     Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Berkbuegler (2017/01429 in view of Phillips (5,368,127).
     Berkbuegler shows;

      a ladder assembly (12);
      a support structure (at 14) secured to the ladder assembly and configured to support the occupant of the tree stand;
      a jaw assembly including first (30) and second (31) jaws pivotally secured to the support structure such that each of the first and second jaws is inwardly movable to close the jaw assembly;
     a strap assembly (40) including straps (44 and 42) extending from the support structure into contact with the first and second jaws,     
      an anchor (at 17) securable to the tree, the strap assembly being connectable to the anchor such that the straps are free from contact with the ladder assembly,
    whereby a tensioning force applied to the strap assembly forces the first and second jaws inwardly towards the tree.
     The claimed difference being the strap assembly having a first strap extending from the support structure into contact with the first jaw, and a second strap extending from the support structure into contact with the second jaw are arranged in overlapping, crosswise relation behind the tree, the first strap extending from the support structure into contact with the first jaw, and the second strap extending from the support structure into contact with the second jaw.

             All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute a strap connected to each jaw and extending from the support structure and in a crosswise relation behind a tree, as taught by Phillips, in lieu of his strap assembly (40) of Berkbuegler, since it would have provided the predictable results of allowing the use of an individual strap for tensioning each respective jaw in enhancing attachment to the tree.
2.    The tree stand of claim 1, wherein the support structure includes a platform (14), and a seat (20) supported by the platform.
3.    The tree stand of claim 1, wherein the first jaw includes a first strap routing member (80, note Phillips) configured to receive the first strap such that the first strap extends from the support structure through the first strap routing member, and 
4.    The tree stand of claim 3, wherein the first strap routing member is configured to receive the first strap such that the first strap is in direct contact with an outer surface of the first jaw, and the second strap routing member is configured to receive the second strap such that the second strap is in direct contact with an outer surface of the second jaw.
5.    The tree stand of claim 4, wherein the first and second jaws each include a first linear segment pivotally secured to the support structure, and a second linear segment that extends transversely in relation to the first linear segment (note 30, 31, Fig. 3A), the first strap routing member being fixedly secured to the first linear segment of the first jaw and the second strap routing member being fixedly secured to the first linear segment of the second jaw.
6.    The tree stand of claim 5, wherein the first and second jaws each include an arcuate segment extending between the first and second linear segments.
7.    The tree stand of claim 6, wherein the first and second jaws are each unitary in construction.
8.    The tree stand of claim 3, further including a standoff bracket (17) having a first end configured for engagement with the ladder assembly, and a second end 
tree under a load.
9.    The tree stand of claim 8, wherein the anchor is configured for engagement with the standoff bracket.
    Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Berkbuegler (2017/01429 in view of Phillips (5,368,127), as applied to claim 89above, and further in view of Furseth (8,794,383).
      Furseth shows an anchor (114) that is configured for engagement with a standoff bracket (118, 164).
               All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted stand of bracket with a strap anchor, as taught by Furseth, for that of Berkbuegler at (17), since it would have provided the predictable results facilitating the anchor to conform to the contour of the tree.
.
    Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Berkbuegler (2017/01429 in view of Phillips (5,368,127).
     Berkbuegler shows;
11.    A tree stand comprising: a ladder assembly;
        a support structure (14) secured to the ladder assembly (12) and configured to support an occupant in an elevated position in a tree;
       a strap (40) assembly comprising straps (44, 42) secured to the support structure; a jaw assembly including first and second jaws (30, 31) pivotally secured to the support structure; and an anchor (46 or at 17) securable to the tree, the strap assembly extending between the support structure and the anchor such that the straps are free from engagement with the ladder assembly; wherein a first strap portion of the strap (42) contacts the first jaw to apply an inwardly directed force thereto and a second strap portion of the strap (42) contacts the second jaw to apply an inwardly directed force thereto.
     The claimed difference being the strap assembly having a first strap extending from the support structure into contact with the first jaw, and a second strap extending from the support structure into contact with the second jaw are arranged 
    Philips shows the strap assembly having a strap (22) extending from a support structure into contact with a jaw (74) and in a crosswise relation behind a tree (see Fig.1).
             All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute a strap connected to each jaw and extending from the support structure and in a crosswise relation behind a tree, as taught by Phillips, in lieu of his strap assembly (40) of Berkbuegler, since it would have provided the predictable results of allowing the use of an individual strap for tensioning each respective jaw in enhancing attachment to the tree.
12.    The tree stand of claim 11, wherein the first and second straps (122) are arrangeable in overlapping, crosswise relation behind the tree such that, upon 
13.    The tree stand of claim 12, wherein the first jaw includes a first strap routing member (80) configured to receive the first strap such that the first strap is in direct contact with the first jaw, and the second jaw includes a second strap routing member (80) configured to receive the second strap such that the second strap is in direct contact with the second jaw, the first and second straps being movable in relation to the first and second jaws upon application of the tensioning force.
  14.    The tree stand of claim 13,   wherein the first strap routing member is configured to receive the first strap such that the first strap is in contact with an outer surface of the first jaw, and the second strap routing member is configured to receive the second strap such that the second strap is in contact with an outer surface of the second jaw.
15.    The tree stand of claim 13, wherein the first and second jaws (30, 31) are each unitary in construction.
16.    The tree stand of claim 13, further including a standoff bracket (17) having a first end configured for engagement with the ladder assembly, and a second end configured for engagement with the tree, the standoff bracket being configured to support the ladder assembly to inhibit bowing of the ladder assembly towards the tree under a load.
.
     Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Berkbuegler (2017/01429 in view of Phillips (5,368,127).
   Berkbuegler shows;
21.  A tree stand comprising: 
    a ladder assembly (12);
   an anchor (46);
    a support structure (14) secured to the ladder assembly and configured to support an occupant of the tree stand;
    a jaw assembly (30, 31) pivotally secured to the support structure such that the jaw assembly is movable between an open position and a closed position; and
    a strap assembly (40) having a first section (42) secured to the support structure and a second section (44) secured to the anchor (46) such that the strap assembly is free from engagement with the ladder assembly, the strap assembly extending into contact with the jaw assembly such that tension applied to the strap assembly applies an inwardly directed force to the jaw assembly to move the jaw assembly from the open position to the closed position.
    The claimed difference being the anchor extending from the ladder assembly.
     Phillips shows an anchor (at 22) extending from the ladder assembly.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute an anchor extending from the ladder assembly, as taught by Phillips, in lieu of the anchor (46) of Berkbuegler, since it would have provided the predictable results of allowing attachment between the ladder assembly and the tree to enhance attachment therebetween.
22.  The tree stand of claim 21, wherein the jaw assembly includes first and second jaws (30, 31) pivotally secured to the support structure.
     Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Berkbuegler (2017/01429 in view of Phillips (5,368,127), as applied to claim 22 above, and further in view of Alcorn (8,011,476), as applied to claim 11 above.
.23.   The tree stand of claim 22, wherein the strap assembly includes a first strap extending into contact with the first jaw and a second strap extending into contact with the second jaw.
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634